DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-12 are allowed.
	As to claim 1 closest prior art fails to a color photosensor, closest prior art 10-1742073 teaches a copper halide/silicon transistor there is no evidence that the device could work as a color photosensor. Further prior art fails to teach or suggest wherein the junctions are arranged substantially vertically aligned with each other, at least one of the junctions being a junction of a copper halide region of a first polarity and a silicon region of a second polarity.
As to claim 8, fails to teach and or suggest method of forming a color photosensor provided by claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/           Primary Examiner, Art Unit 2896